DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/433,673. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a water outlet assembly/outlet device, comprising: a body/main body, an inclined water body/slanting water body, a rotation driving member/rotating driving element, and a shutter/blocking element, wherein: a first side of the body/ one side of the main body comprises a water inlet end, a second side of the body/the other side of the body comprises a plurality of water outlet holes/ plurality of outlet holes, the inclined water body, the rotation driving member, and the shutter are disposed in the body/ the slanting water body, the rotating driving element and the blocking element are disposed in the main body, the inclined water body comprises one or more inclined water outlet holes/ the slanting water body is disposed with a slanting outlet hole, water flows from the one or more inclined water outlet holes to the rotation driving member to drive the rotation driving member to rotate/ water flows from the slanting outlet hole to the rotating driving element and drives the rotating driving element to rotate, the rotation driving member drives the shutter to rotate, and the shutter rotates to block some of the plurality of water outlet holes/ the rotating driving element drives the blocking element to rotate synchronously; the blocking element blocks a part of the outlet holes during the rotating. Claim 1 of the instant invention is broader in scope than claim 1 of copending Application No. 16/433,673, and is therefore, encompassed in claim 1 of copending Application No. 16/433,673.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cammack et al ‘216.
Cammack et al ‘216 discloses a water outlet assembly/shower comprising a shower body 56; a body 22; inclined water body 34 comprising one or more inclined water outlet holes 110, see Figs 5A and 5C; a rotation driving member 32 with shutter 116; the body having a first side with a water inlet end, see Figure 1, and a second side comprising a plurality of water outlet holes 118; the inclined water body, rotation driving member and shutter are disposed in the body, see Fig. 1; water flows from the one or more inclined water outlet holes to rotate the driving member which drives the shutter to rotate and block some of the plurality of water outlet holes, see col.  4, lines 39-52; switching assembly comprising an operating member 149; a sealing element 40 and a spool 44/74, see col. 5, line 51 to col. 8, line 2.

Allowable Subject Matter
Claims 10-13 are allowed.
Claims 2-9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 10-13:   The prior art did not teach or suggest a water outlet assembly as claimed by the applicant, specifically a water outlet assembly comprising a shutter; the rotation driving member and the shutter surround an outer side the speed reducing member, and  15at least one of the rotation driving member or the shutter rotate to rub the speed reducing member to decelerate a speed of the rotation driving member, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Freier et al ‘468, Lin ‘125, Trenary et al ‘130 and Elkins et al ‘201 disclose various types of shower water outlet assemblies with rotation driving members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752